


Exhibit 10.37

 

Execution Version

 

2015 EMPLOYMENT AGREEMENT

(G. Price Cooper, IV)

 

THIS 2015 EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the date
of execution by both parties by and between TEXAS ROADHOUSE MANAGEMENT CORP., a
Kentucky corporation (the “Company”), and G. PRICE COOPER, IV, a resident of the
Commonwealth of Kentucky (“Executive”).

 

RECITALS

 

A.                                    The Executive is currently employed as the
Chief Financial Officer of Texas Roadhouse, Inc. pursuant to an Amended and
Restated Employment Agreement dated January 8, 2012 as amended by that First
Amendment to Amended and Restated Employment Agreement entered into as of
November 30, 2012 (the “Existing Employment Agreement”).

 

B.                                    Executive and the Company each desire to
replace the Existing Employment Agreement with this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:

 

1.                                      Effective Date. The terms and conditions
of Executive’s employment hereunder shall become effective January 8, 2015 (the
“Effective Date”).

 

2.                                      Employment. Subject to all the terms and
conditions of this Agreement, Executive’s period of employment under this
Agreement shall be the period commencing on the Effective Date and ending on
January 7, 2018 (the “Third Anniversary Date”), which term, unless otherwise
agreed to by the parties, shall be extended on the Third Anniversary Date and on
each anniversary of that date thereafter, for a period of one year thereafter
(which term together with any such extensions, if any, shall be hereinafter
defined as the “Term”), unless the Executive’s employment terminates earlier in
accordance with Section 9 hereof.  Thereafter, if Executive continues in the
employ of the Company, the employment relationship shall be at will, terminable
by either Executive or the Company at any time and for any reason, with or
without cause, and subject to such terms and conditions established by the
Company from time to time.

 

3.                                      Position and Duties.

 

(a)                                 Employment with the Company. While Executive
is employed by the Company during the Term, Executive shall be employed as the
Chief Financial Officer of Texas Roadhouse, Inc., and such other titles as the
Company may designate, and shall perform such duties and responsibilities as the
Company shall assign to him

 

1

--------------------------------------------------------------------------------


 

from time to time, including duties and responsibilities relating to Texas
Roadhouse, Inc.’s wholly-owned and partially owned subsidiaries and other
affiliates.

 

(b)                                 Performance of Duties and Responsibilities.
Executive shall serve the Company faithfully and to the best of his ability and
shall devote his full working time, attention and efforts to the business of the
Company during his employment with the Company hereunder. While Executive is
employed by the Company during the Term, Executive shall report to the President
and to the Chairman, Chief Executive Officer or to such other person as
designated by the Board of Directors of Texas Roadhouse, Inc. (the “Board”).
Executive hereby represents and confirms that he is under no contractual or
legal commitments that would prevent him from fulfilling his duties and
responsibilities as set forth in this Agreement. During his employment with the
Company, Executive shall not accept other employment or engage in other material
business activity, except as approved in writing by the Board. Executive may
participate in charitable activities and personal investment activities to a
reasonable extent, and he may serve as a director of business organizations as
approved by the Board, so long as such activities and directorships do not
interfere with the performance of his duties and responsibilities hereunder.

 

4.                                      Compensation.

 

(a)                                 Base Salary. While Executive is employed by
the Company during the Term, the Company shall pay to Executive a base salary at
the rate of Three Hundred Fifty Thousand and 00/100 Dollars ($350,000.00) for
the first year of the Term; Three Hundred Seventy-five Thousand and 00/100
Dollars ($375,000) for the second year of the Term; and Four Hundred Thousand
and 00/100 Dollars ($400,000.00) for the third year of the Term.  Base salary
will be subject to deductions and withholdings, and shall be paid in accordance
with the Company’s normal payroll policies and procedures.  If the Executive’s
employment is extended beyond the Third Anniversary Date as provided in
Section 2, then on or after the Third Anniversary Date, and annually thereafter,
the Executive’s base salary may be reviewed by the Compensation Committee of the
Board to determine whether it should be adjusted.

 

(b)                                 Incentive Bonus. Commencing with the
Company’s 2015 fiscal year and for each full fiscal year thereafter that
Executive is employed by the Company during the Term, Executive shall be
eligible for an annual incentive bonus, to be paid annually, based upon
achievement of defined goals established by the Compensation Committee of the
Board and in accordance with the terms of any incentive plan of the Company in
effect from time to time (the “Incentive Bonus”).

 

(i)                                     The level of achievement of the
objectives each fiscal year and the amount payable as Incentive Bonus shall be
determined in good faith by the Compensation Committee of the Board. Any
Incentive Bonus earned for a fiscal year shall be paid to Executive in a single
lump sum on or before the date that is 2 ½ months following the last day of such
fiscal year.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Subject to the achievement of the goals
established by the Compensation Committee, as determined by the Compensation
Committee, for each fiscal year of this Agreement, Executive shall be eligible
for an annual target incentive bonus of Two Hundred Thousand and 00/100 Dollars
($200,000.00).  If the Executive’s employment is extended beyond the Third
Anniversary Date as provided in Section 2, then on or after the Third
Anniversary Date, and annually thereafter, the Executive’s annual target
incentive bonus may be reviewed by the Compensation Committee of the Board to
determine whether it should be adjusted.

 

(c)                                  Stock Awards.

 

(i)                                     Service Stock Award.  Pursuant to
Section 6 of the Texas Roadhouse, Inc. 2013 Long Term Incentive Plan (the
“Equity Incentive Plan”) in place on the Effective Date, the Executive shall be
granted on the Effective Date a stock bonus award whereby the Executive has the
conditional right to receive upon vesting 75,000 shares of the common stock of
Texas Roadhouse, Inc. (the “Service Stock Award”), provided this Agreement has
been fully executed by both the Executive and the Company.  If this Agreement
has not been fully executed by the Effective Date, the Service Stock Award shall
be granted to the Executive on the date it is fully executed.

 

The Service Stock Award shall vest in installments provided the Executive
continues to provide services to the Company as of the date of vesting, as
provided in the Equity Incentive Plan, as follows:

 

On the first anniversary date of the grant

 

25,000

 

January 8, 2017

 

25,000

 

January 8, 2018

 

25,000

 

 

(ii)                                  Retention Stock Award.  The Executive
shall also be granted on the Effective Date a stock bonus award whereby the
Executive has the conditional right to receive upon vesting 25,000 shares of the
common stock of Texas Roadhouse, Inc. (the “Retention Stock Award”), provided
this Agreement has been fully executed by both the Executive and the Company. 
If this Agreement has not been fully executed by the Effective Date, the
Retention Stock Award shall be granted to the Executive on the date it is fully
executed.

 

The Retention Stock Award shall vest on January 8, 2018 provided the Executive
continues to provide services to the Company as of the date of vesting, as
provided in the Equity Incentive Plan.

 

(iii)                               If Executive’s employment is terminated by
the Company without Cause (as defined below) following a Change in Control (as
defined below) and before the end of the Term of this Agreement, or if the
Executive’s employment is terminated by the Executive for Good Reason (as
defined below) within 12 months following a Change in Control and before the end
of the Term, or prior to a Change of Control at the direction of a person who
has entered into an agreement with the

 

3

--------------------------------------------------------------------------------


 

Company, the consummation of which will constitute a Change of Control, and
contingent upon Executive’s execution of a full release of claims in the manner
set forth in Section 10(h), all options or stock awards granted under any stock
option and stock incentive plans of the Company that are outstanding as of the
date of termination shall become immediately vested, and in the case of stock
options, shall immediately become exercisable in full and shall remain
exercisable until the earlier of (A) two years after termination of Executive’s
employment by the Company or (B) the option expiration date as set forth in the
applicable option agreement.

 

(iv)                              A “Change of Control” shall mean that one of
the following events has taken place at any time during the Term:

 

(A)                               The stockholders of the Company approve one of
the following:

 

(I)                                   Any merger or statutory plan of exchange
involving the Company (“Merger”) in which the Company is not the continuing or
surviving corporation or pursuant to which the Common Stock, $0.001 par value
(“Common Stock”) would be converted into cash, securities or other property,
other than a Merger involving the Company in which the holders of Common Stock
immediately prior to the Merger have substantially the same proportionate
ownership of common stock of the surviving corporation after the Merger; or

 

(II)                              Any sale, lease, exchange, or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Company or the adoption of any plan or proposal for the
liquidation or dissolution;

 

(B)                               During any period of 12 months or less,
individuals who at the beginning of such period constituted a majority of the
Board of Directors cease for any reason to constitute a majority thereof unless
the nomination or election of such new directors was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of such period;

 

(C)                               A tender or exchange offer, other than one
made by:

 

(I)                                   the Company, or by

 

(II)                              W. Kent Taylor or any corporation, limited
liability company, partnership, or other entity in which W. Kent Taylor (x) owns
a direct or indirect ownership of 50% or more or (y) controls 50% or more of the
voting power (collectively, the “Taylor Parties”)

 

4

--------------------------------------------------------------------------------


 

is made for the Common Stock (or securities convertible into Common Stock) and
such offer results in a portion of those securities being purchased and the
offeror after the consummation of the offer is the beneficial owner (as
determined pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of securities
representing in excess of the greater of (a) at least 20 percent of the voting
power of outstanding securities of the Company or (b) the percentage of the
voting power of the outstanding securities of the Company collectively held by
all of the Taylor Parties; or

 

(D)                               Any person other than a Taylor Party becomes
the beneficial owner of securities representing in excess of the greater of
(i) 20 percent of the aggregate voting power of the outstanding securities of
the Company as disclosed in a report on Schedule 13D of the Exchange Act or
(ii) the percentage of the voting power of the outstanding securities of the
Company collectively held by all of the Taylor Parties.

 

Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of persons which includes
Executive, acquiring, directly or indirectly, securities representing 20 percent
or more of the voting power of outstanding securities of the Company.

 

For purposes of this Section 4(c)(iv), the term “Company” shall mean Texas
Roadhouse, Inc.

 

(v)                                 A termination by Executive for “Good Reason”
shall mean a termination based on:

 

(A)                               the assignment to Executive of a different
title or job responsibilities that result in a substantial decrease in the level
of responsibility from those in effect immediately prior to the Change of
Control;

 

(B)                               a reduction by the Company or the surviving
company in Executive’s base pay as in effect immediately prior to the Change of
Control;

 

(C)                               a significant reduction by the Company or the
surviving company in total benefits available to Executive under cash incentive,
stock incentive and other employee benefit plans after the Change of Control
compared to the total package of such benefits as in effect prior to the Change
of Control;

 

(D)                               the requirement by the Company or the
surviving company that Executive be based more than 50 miles from where
Executive’s office is located immediately prior to the Change of Control, except
for required

 

5

--------------------------------------------------------------------------------


 

travel on company business to an extent substantially consistent with the
business travel obligations which Executive undertook on behalf of the Company
prior to the Change of Control; or

 

(E)                                the failure by the Company to obtain from any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company (“Successor”) the assent to this Agreement contemplated by
Section 13(g) hereof;

 

which is not cured within 30 days after Executive has delivered written notice
of such condition to the Employer.  In each case, Executive must give the
Company notice of the condition within 90 days of the initial existence of the
condition, and the separation from service must occur within a period of time
not to exceed two years (or such shorter period as provided herein) following
the initial existence of one or more of the conditions set forth above, or any
termination will not be considered to be for Good Reason.

 

(d)                                 Benefits. While Executive is employed by the
Company during the Term, Executive shall be entitled to participate in all
employee benefit plans and programs of the Company that are available to
employees generally to the extent that Executive meets the eligibility
requirements for each individual plan or program. The Company provides no
assurance as to the adoption or continuance of any particular employee benefit
plan or program, and Executive’s participation in any such plan or program shall
be subject to the provisions, rules and regulations applicable thereto.

 

(e)                                  Expenses. While Executive is employed by
the Company during the Term, the Company shall reimburse Executive for all
reasonable and necessary out-of-pocket business, travel and entertainment
expenses incurred by him in the performance of his duties and responsibilities
hereunder, subject to the Company’s normal policies and procedures for expense
verification and documentation.  Any reimbursements made under this
Section 4(e) will be paid on or before the last day of the Executive’s taxable
year following the taxable year in which the expense is incurred.

 

(f)                                   Vacations and Holidays.  Executive shall
be entitled to be absent from his duties for the Company by reason of vacation
for a period of four weeks per fiscal year, or such longer period as the Company
allows based on employment tenure with the Company.  The Executive’s vacation
time each fiscal year will accrue in accordance with the Company’s normal
policies and procedures.  Executive shall coordinate his vacation schedule with
the Company so as not to impose an undue burden on the Company.  In addition,
Executive shall be entitled to such national and religious holidays as the
Company shall approve for all of its employees from time to time.

 

(g)                                  Clawback Provisions.  Notwithstanding any
other provision in this Agreement to the contrary, any incentive based
compensation, or any other compensation, paid or payable to Executive pursuant
to this Agreement or any other

 

6

--------------------------------------------------------------------------------


 

agreement or arrangement with the Company which is subject to recovery under any
law, government regulation, order or stock exchange listing requirement, will be
subject to such deductions and clawback (recovery) as may be required to be made
pursuant to law, government regulation, order, stock exchange listing
requirement (or any policy of the Company adopted pursuant to any such law,
government, regulation, order or stock exchange listing requirement).  Executive
specifically authorizes the Company to withhold from his future wages any
amounts that may become due under this provision.  Notwithstanding the
foregoing, Executive’s authorization to withhold amounts from future wages that
may become due under this provision does not apply and is specifically rescinded
in the event of a Change in Control.  This section 4(g) shall survive the
termination of this Agreement for a period of three (3) years.

 

5.                                      Affiliated Entities. As used in this
Agreement, “Company” shall include the Company, Texas Roadhouse, Inc. and each
corporation, limited liability company, partnership, or other entity that is
controlled by Texas Roadhouse, Inc., or is under common control with the Texas
Roadhouse, Inc. (in each case “control” meaning the direct or indirect ownership
of 50% or more of all outstanding equity interests).

 

6.                                      Confidential Information;
Non-Disparagement.

 

(a)                                 Except as required in the performance of
Executive’s duties as an employee of the Company or as authorized in writing by
the Board, Executive shall not, either during Executive’s employment with the
Company or at any time thereafter, use, disclose or make accessible to any
person any confidential information for any purpose. “Confidential Information”
means information proprietary to the Company or its suppliers or prospective
suppliers and not generally known (including trade secret information) about the
Company’s suppliers, products, services, personnel, customers, recipes, pricing,
sales strategies, technology, computer software code, methods, processes,
designs, research, development systems, techniques, finances, accounting,
purchasing, and plans. All information disclosed to Executive or to which
Executive obtains access, whether originated by Executive or by others, during
the period of Executive’s employment by the Company (whether before, during, or
after the Term), shall be presumed to be Confidential Information if it is
treated by the Company as being Confidential Information or if Executive has a
reasonable basis to believe it to be Confidential Information. Executive
acknowledges that the above-described knowledge and information constitutes a
unique and valuable asset of the Company and represents a substantial investment
of time and expense by the Company, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company would be
wrongful and would cause irreparable harm to the Company. During Executive’s
employment with the Company, Executive shall refrain from committing any acts
that would materially reduce the value of such knowledge or information to the
Company. The foregoing obligations of confidentiality shall not apply to any
knowledge or information that (i) is now or subsequently becomes generally
publicly known, or (ii) is required to be disclosed by law or legal process,
other than as a direct or indirect result of the breach of this Agreement by
Executive. Executive acknowledges that the

 

7

--------------------------------------------------------------------------------


 

obligations imposed by this Section 6 are in addition to, and not in place of,
any obligations imposed by applicable statutory or common law.

 

(b)                                 Executive shall not at any time during the
Term and during the Restricted Period (as defined below), or after the Term
disparage the Company, any of its affiliates and any of their respective
officers and directors, and shall not, without the prior written consent of the
Company, disclose any information he may have learned during employment with the
Company, including, but not limited to, any personal or financial information
about an officer or director or his or her family member(s).

 

7.                                      Noncompetition Covenant.

 

(a)                                 Agreement Not to Compete. During Executive’s
employment with the Company (whether before, during, or after the Term) and
during the Restricted Period, Executive shall not, directly or indirectly, on
his own behalf or on behalf of any person or entity other than the Company,
including without limitation as a proprietor, principal, agent, partner,
officer, director, stockholder, employee, member of any association, consultant
or otherwise, engage in any business that is directly competitive with the
business of the Company, including without limitation any business that operates
one or more full-service, casual dining steakhouse restaurants, within the 50
United States or any foreign country in which the Company or its franchisees or
its joint venture partners is operating or in which the Executive knows the
Company or its franchisees or its joint venture partners contemplates commencing
operations during the Restricted Period.  The provisions of this
Section 7(a) shall also apply to any business which is directly competitive with
any other business which the Company acquires or develops during Executive’s
employment with the Company.

 

(b)                                 Agreement Not to Hire. Except as required in
the performance of Executive’s duties as an employee of the Company, during
Executive’s employment with the Company (whether before, during, or after the
Term) and during the Restricted Period, Executive shall not, directly or
indirectly, hire, engage or solicit or induce or attempt to induce to cease
working for the Company, any person who is then an employee of the Company or
who was an employee of the Company during the six (6) month period immediately
preceding Executive’s termination of employment with the Company.

 

(c)                                  Agreement Not to Solicit. Except as
required in the performance of Executive’s duties as an employee of the Company,
during Executive’s employment with the Company (whether before, during, or after
the Term) and during the Restricted Period, Executive shall not, directly or
indirectly, solicit, request, advise, induce or attempt to induce any vendor,
supplier or other business contact of the Company to cancel, curtail, cease
doing business with, or otherwise adversely change its relationship with the
Company.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Restricted Period. “Restricted Period”
hereunder means the period commencing on the last day of Executive’s employment
with the Company and ending on the date that is two years following the last day
of the Term.

 

(i)                                     In the event the Executive’s employment
is terminated by the Company without Cause following a Change in Control as
defined in this Agreement, and before the end of the Term of this Agreement, the
Restricted Period will begin on the last day of the Executive’s employment with
the Company and end on the date the last payment of the current base salary is
made to the Executive pursuant to paragraph 10(c).

 

(e)                                  Acknowledgment. Executive hereby
acknowledges that the provisions of this Section 7 are reasonable and necessary
to protect the legitimate interests of the Company and that any violation of
this Section 7 by Executive shall cause substantial and irreparable harm to the
Company to such an extent that monetary damages alone would be an inadequate
remedy therefor. Therefore, in the event that Executive violates any provision
of this Section 7, the Company shall be entitled to an injunction, in addition
to all the other remedies it may have, restraining Executive from violating or
continuing to violate such provision.

 

(f)                                   Blue Pencil Doctrine. If the duration of,
the scope of or any business activity covered by any provision of this Section 7
is in excess of what is determined to be valid and enforceable under applicable
law, such provision shall be construed to cover only that duration, scope or
activity that is determined to be valid and enforceable. Executive hereby
acknowledges that this Section 7 shall be given the construction that renders
its provisions valid and enforceable to the maximum extent, not exceeding its
express terms, possible under applicable law.

 

(g)                                  Permitted Equity Ownership. Ownership by
Executive, as a passive investment, of less than 2.5% of the outstanding shares
of capital stock of any corporation listed on a national securities exchange or
publicly traded in the over-the-counter market shall not constitute a breach of
this Section 7.

 

8.                                      Intellectual Property.

 

(a)                                 Disclosure and Assignment. As of the
Effective Date, Executive hereby transfers and assigns to the Company (or its
designee) all right, title, and interest of Executive in and to every idea,
concept, invention, and improvement (whether patented, patentable or not)
conceived or reduced to practice by Executive whether solely or in collaboration
with others while he is employed by the Company, and all copyrighted or
copyrightable matter created by Executive whether solely or in collaboration
with others while he is employed by the Company that relates to the Company’s
business (collectively, “Creations”). Executive shall communicate promptly and
disclose to the Company, in such form as the Company may request, all
information, details, and data pertaining to each Creation. Every copyrightable
Creation, regardless of whether copyright protection is sought or preserved by
the Company, shall be a “work made for hire” as defined in 17 U.S.C. § 101, and
the Company shall own all rights in and to such

 

9

--------------------------------------------------------------------------------

 

matter throughout the world, without the payment of any royalty or other
consideration to Executive or anyone claiming through Executive.

 

(b)                                 Trademarks. All right, title, and interest
in and to any and all trademarks, trade names, service marks, and logos adopted,
used, or considered for use by the Company during Executive’s employment
(whether or not developed by Executive) to identify the Company’s business or
other goods or services (collectively, the “Marks”), together with the goodwill
appurtenant thereto, and all other materials, ideas, or other property
conceived, created, developed, adopted, or improved by Executive solely or
jointly during Executive’s employment by the Company and relating to its
business shall be owned exclusively by the Company. Executive shall not have,
and will not claim to have, any right, title, or interest of any kind in or to
the Marks or such other property.

 

(c)                                  Documentation. Executive shall execute and
deliver to the Company such formal transfers and assignments and such other
documents as the Company may request to permit the Company (or its designee) to
file and prosecute such registration applications and other documents it deems
useful to protect or enforce its rights hereunder. Any idea, invention,
copyrightable matter, or other property relating to the Company’s business and
disclosed by Executive prior to the first anniversary of the effective date of
Executive’s termination of employment shall be deemed to be governed by the
terms of this Section 8 unless proven by Executive to have been first conceived
and made after such termination date.

 

(d)                                 Non-Applicability. Executive is hereby
notified that this Section 8 does not apply to any invention for which no
equipment, supplies, facility, Confidential Information, or other trade secret
information of the Company was used and which was developed entirely on
Executive’s own time, unless (i) the invention relates (A) directly to the
business of the Company or (B) to the Company’s actual or demonstrably
anticipated research or development, or (ii) the invention results from any work
performed by Executive for the Company.

 

9.                                      Termination of Employment.

 

(a)                                 Executive’s employment with the Company
shall terminate immediately upon:

 

(i)                                     Executive’s receipt of written notice
from the Company of the termination of his employment;

 

(ii)                                  the Company’s receipt of Executive’s
written or oral resignation from the Company;

 

(iii)                               Executive’s Disability (as defined below);
or

 

(iv)                              Executive’s death.

 

10

--------------------------------------------------------------------------------


 

(b)                                 The date upon which Executive’s termination
of employment with the Company occurs shall be the “Termination Date.”

 

Provided that, for purposes of the timing of payments triggered by the
Termination Date under Section 10, the Termination Date shall not be considered
to have occurred until the date the Executive and the Company reasonably
anticipate that (i) Executive will not perform any further services for the
Company or any other entity considered a single employer with the Company under
Section 414(b) or (c) of the Internal Revenue Code (but substituting 50% for 80%
in the application thereof) (the “Employer Group”), or (ii) the level of bona
fide services Executive will perform for the Employer Group after that date will
permanently decrease to less than 20% of the average level of bona fide services
performed over the previous 36 months (or if shorter over the duration of
service).   For this purpose, service performed as an employee or as an
independent contractor is counted, except that service as a member of the board
of directors of an Employer Group entity is not counted unless termination
benefits under this Employment Agreement are aggregated with benefits under any
other Employer Group plan or agreement in which Executive also participates as a
director.  Executive will not be treated as having a termination of his
employment while he is on military leave, sick leave or other bona fide leave of
absence if the leave does not exceed six months or, if longer, the period during
which Executive has a reemployment right under statute or contract.  If a bona
fide leave of absence extends beyond six months, Executive’s employment will be
considered to terminate on the first day after the end of such six month period,
or on the day after Executive’s statutory or contractual reemployment right
lapses, if later.  The Company will determine when Executive’s Termination Date
occurs based on all relevant facts and circumstances, in accordance with
Treasury Regulation Section 1.409A-1(h).

 

10.                               Payments upon Termination of Employment.

 

(a)                                 If Executive’s employment with the Company
is terminated by reason of:

 

(i)                                     Executive’s abandonment of his
employment or Executive’s resignation for any reason (whether or not such
resignation is set forth in writing or otherwise communicated to the Company);

 

(ii)                                  termination of Executive’s employment by
the Company for Cause (as defined below); or

 

(iii)                               termination of Executive’s employment by the
Company without Cause following expiration of the Term;

 

the Company shall pay to Executive his then-current base salary through the
Termination Date.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Except in the case of a Change in Control,
which is governed by Section 10(c) below, if Executive’s employment with the
Company is terminated by the Company pursuant to Section 9(a)(i) effective prior
to the expiration of the Term for any reason other than for Cause (as defined
below), then the Company shall pay to Executive, subject to Section 10(h) of
this Agreement:

 

(i)                                     his then-current base salary through the
Termination Date;

 

(ii)                                  any earned and unpaid annual Incentive
Bonus for the fiscal year immediately preceding the Termination Date and any
annual Incentive Bonus earned on a prorated basis through the Termination Date,
payable after the actual amount of Incentive Bonus is calculated but not later
than the date that is 2 ½ months following the last day of the applicable fiscal
year;

 

(iii)                               the amount of his then current base salary
that Executive would have received from the Termination Date through the date
that is 180 days following such Termination Date; and

 

(iv)                              $100,000.00

 

Any amount payable to Executive pursuant to Section 10(b)(iii) shall be subject
to deductions and withholdings and shall be paid to Executive by the Company in
the same periodic installments in accordance with the Company’s regular payroll
practices commencing on the first normal payroll date of the Company following
the expiration of all applicable rescission periods provided by law; provided,
however, that at the option of the Compensation Committee and if in compliance
with Code Section 409A, amounts payable pursuant to Section 10(b)(iii) may be
paid in a lump sum.  Any amount payable to Executive pursuant to
Section 10(b)(ii) shall be paid to Executive by the Company in the same manner
and at the same time that Incentive Bonus payments are made to current named
executive officers of Texas Roadhouse, Inc., as that term is applied by Texas
Roadhouse, Inc. in accordance with the rules and regulations of the U.S.
Securities and Exchange Commission (the “Named Executive Officers”), but no
earlier than the first normal payroll date of the Company following the
expiration of all applicable rescission periods provided by law.  Any amount
payable to Executive pursuant to Section 10(b)(iv) shall be paid in a lump sum.

 

(c)                                  If Executive’s employment is terminated by
the Company without Cause following a Change in Control as defined in this
Agreement and before the end of the Term of this Agreement, or if the
Executive’s employment is terminated by the Executive for Good Reason following
a Change in Control and before the end of the Term, then the Company shall pay
to Executive, subject to Executive’s compliance with Section 10(h) of this
Agreement, an amount equal to his then current base salary and incentive bonus
through the end of Term of the Agreement, paid in the same periodic installments
in accordance with the Company’s regular payroll practices, but in no event

 

12

--------------------------------------------------------------------------------


 

will the Company pay the Executive less than one year of his current base salary
and incentive bonus.  At the option of the Compensation Committee and if in
compliance with Code Section 409A, amounts payable pursuant to Section 10(c) may
be paid in a lump sum.

 

(d)                                 If Executive’s employment with the Company
is terminated effective prior to the expiration of the Term by reason of
Executive’s death or Disability, the Company shall pay to Executive or his
beneficiary or his estate, as the case may be;

 

(i)                                     his then-current base salary through the
Termination Date;

 

(ii)                                  any earned and unpaid annual Incentive
Bonus for the fiscal year immediately preceding the Termination Date and any
annual Incentive Bonus earned on a prorated basis through the Termination Date,
payable after the actual amount of Incentive Bonus is calculated but not later
than the date that is 2 ½ months following the last day of the applicable fiscal
year;

 

(iii)                               the amount of his then current base salary
that Executive would have received from the Termination Date through the date
that is 180 days following such Termination Date; and

 

(iv)                              $100,000.00.

 

Any amount payable to Executive pursuant to Section 10(d)(iii) shall be subject
to deductions and withholdings and shall be paid to Executive or his estate or
beneficiary by the Company in the same periodic installments in accordance with
the Company’s regular payroll practices commencing on the first normal payroll
date of the Company following the expiration of all applicable rescission
periods provided by law; provided, however, that at the option of the
Compensation Committee and if in compliance with Code Section 409A, amounts
payable pursuant to Section 10(d)(iii) may be paid in a lump sum.  Any amount
payable to Executive or his estate or beneficiary pursuant to
Section 10(d)(ii) shall be paid to Executive or his estate or beneficiary by the
Company in the same manner and at the same time that Incentive Bonus payments
are made to current Named Executive Officers, but no earlier than the first
normal payroll date of the Company following the expiration of all applicable
rescission periods provided by law. Any amount payable to Executive or his
estate or beneficiary pursuant to Section 10(d)(iv) shall be paid in a lump sum.

 

(e)                                  “Cause” hereunder shall mean:

 

(i)                                     an act or acts of dishonesty undertaken
by Executive and intended to result in substantial gain or personal enrichment
of Executive at the expense of the Company;

 

13

--------------------------------------------------------------------------------


 

(ii)                                  unlawful conduct or gross misconduct that
is willful and deliberate on Executive’s part and that, in either event, is
materially injurious to the Company;

 

(iii)                               the conviction of Executive of a felony;

 

(iv)                              material and deliberate failure of Executive
to perform his duties and responsibilities hereunder or to satisfy his
obligations as an officer or employee of the Company, which failure has not been
cured by Executive within ten days after written notice thereof to Executive
from the Company; or

 

(v)                                 material breach of any terms and conditions
of this Agreement by Executive not caused by the Company, which breach has not
been cured by Executive within ten days after written notice thereof to
Executive from the Company.

 

(f)                                   “Disability” hereunder shall mean the
inability of Executive to perform on a full-time basis the duties and
responsibilities of his employment with the Company by reason of his illness or
other physical or mental impairment or condition, if such inability continues
for an uninterrupted period of 45 days or more during any 360-day period. A
period of inability shall be “uninterrupted” unless and until Executive returns
to full-time work for a continuous period of at least 30 days.

 

(g)                                  In the event of termination of Executive’s
employment, the sole obligation of the Company hereunder shall be its obligation
to make the payments called for by Sections 10(a), 10(b), 10(c) or 10(d) hereof,
as the case may be, and the Company shall have no other obligation to Executive
or to his beneficiary or his estate, except as otherwise provided by law.

 

(h)                                 Notwithstanding any other provision hereof,
the Company shall not be obligated to make any payments under Section 10(b)(ii),
(iii) or (iv) or 10(c) of this Agreement unless Executive has signed a full
release of claims against the Company, in a form and scope to be prescribed by
the Board, all applicable consideration periods and rescission periods provided
by law shall have expired, and Executive is in strict compliance with the terms
of this Agreement as of the dates of the payments.  Executive must execute and
deliver such release to the Company no later than the date specified by the
Company and in no event later than 50 days following Executive’s Termination
Date, and the release will be delivered by the Company to the Executive at least
21 days (45 days where the Executive is required to be given 45 days to review
and consider the release) before the deadline set for its return.  For purposes
of this Agreement and the determination of the date on which payments or
benefits will commence, the applicable rescission period of a release shall be
deemed to expire on the 60th day following the

 

14

--------------------------------------------------------------------------------


 

Executive’s termination of employment unless payment may be made based on an
earlier rescission expiration date in compliance with Code Section 409A.

 

11.                               Return of Property. Upon termination of
Executive’s employment with the Company, Executive shall deliver promptly to the
Company all records, files, manuals, books, forms, documents, letters,
memoranda, data, customer lists, tables, photographs, video tapes, audio tapes,
computer disks and other computer storage media, and copies thereof, that are
the property of the Company, or that relate in any way to the business,
products, services, personnel, customers, prospective customers, suppliers,
practices, or techniques of the Company, and all other property of the Company
(such as, for example, computers, pagers, credit cards, and keys), whether or
not containing Confidential Information, that are in Executive’s possession or
under Executive’s control.

 

12.                               Remedies. Executive acknowledges that it would
be difficult to fully compensate the Company for monetary damages resulting from
any breach by him of the provisions of Sections 6, 7, 8, and 11 hereof.
Accordingly, in the event of any actual or threatened breach of any such
provisions, the Company shall, in addition to any other remedies it may have, be
entitled to injunctive and other equitable relief to enforce such provisions,
and such relief may be granted without the necessity of proving actual monetary
damages.

 

13.                               Miscellaneous.

 

(a)                                 Governing Law. This Agreement shall be
governed by, subject to, and construed in accordance with the laws of the
Commonwealth of Kentucky without regard to conflict of law principles. Any
action relating to this Agreement shall only be brought in a court of competent
jurisdiction in the Commonwealth of Kentucky, and the parties consent to the
jurisdiction, venue and convenience of such courts.

 

(b)                                 Jurisdiction and Law. Executive and the
Company consent to jurisdiction of the courts of the Commonwealth of Kentucky
and/or the federal district courts, Western District of Kentucky, for the
purpose of resolving all issues of law, equity, or fact, arising out of or in
connection with this Agreement. Any action involving claims of a breach of this
Agreement shall be brought in such courts. Each party consents to personal
jurisdiction over such party in the state and/or federal courts of Kentucky and
hereby waives any defense of lack of personal jurisdiction or forum non
conveniens. Venue, for the purpose of all such suits, shall be in Jefferson
County, Commonwealth of Kentucky.

 

(c)                                  Entire Agreement. Except for any written
stock option or stock award agreement and related agreements between Executive
and the Company, this Agreement contains the entire agreement of the parties
relating to Executive’s employment with the Company and supersedes all prior
agreements and understandings with respect to such subject matter including
without limitation the Existing Employment Agreement, and the parties hereto
have made no agreements, representations or warranties relating to the subject
matter of this Agreement that are not set forth herein.  As of the Effective
Date, the Existing Employment Agreement shall terminate and be of no further
force or effect; provided, however, any obligations of Executive or the

 

15

--------------------------------------------------------------------------------


 

Company arising under the Existing Employment Agreement prior to the Effective
Date shall survive such termination.

 

(d)                                 No Violation of Other Agreements. Executive
hereby represents and agrees that neither (i) Executive’s entering into this
Agreement, (ii) Executive’s employment with the Company, nor (iii) Executive’s
carrying out the provisions of this Agreement, will violate any other agreement
(oral, written or other) to which Executive is a party or by which Executive is
bound.

 

(e)                                  Amendments. No amendment or modification of
this Agreement shall be deemed effective unless made in writing and signed by
the parties hereto.

 

(f)                                   No Waiver. No term or condition of this
Agreement shall be deemed to have been waived, except by a statement in writing
signed by the party against whom enforcement of the waiver is sought. Any
written waiver shall not be deemed a continuing waiver unless specifically
stated, shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.

 

(g)                                  Assignment. This Agreement shall not be
assignable, in whole or in part, by either party without the prior written
consent of the other party, except that the Company may, without the consent of
Executive, assign its rights and obligations under this Agreement (i) to any
entity with which the Company may merge or consolidate, or (ii) to any
corporation or other person or business entity to which the Company may sell or
transfer all or substantially all of its assets. Upon Executive’s written
request, the Company will seek to have any Successor by agreement assent to the
fulfillment by the Company of its obligations under this Agreement.  After any
assignment by the Company pursuant to this Section 13(g), the Company shall be
discharged from all further liability hereunder and such assignee shall
thereafter be deemed to be the “Company” for purposes of all terms and
conditions of this Agreement, including this Section 13.

 

(h)                                 Counterparts. This Agreement may be executed
in any number of counterparts, and such counterparts executed and delivered,
each as an original, shall constitute but one and the same instrument.

 

(i)                                     Severability. Subject to
Section 7(f) hereof, to the extent that any portion of any provision of this
Agreement shall be invalid or unenforceable, it shall be considered deleted
herefrom and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect.

 

(j)                                    Survival. The terms and conditions set
forth in Sections 4(g), 5, 6, 7, 8, 9, 10, 11, 12, and 13 of this Agreement, and
any other provision that continues by its terms, shall survive expiration of the
Term or termination of Executive’s employment for any reason.

 

16

--------------------------------------------------------------------------------


 

(k)                                 Captions and Headings. The captions and
paragraph headings used in this Agreement are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement or any
of the provisions hereof.

 

(l)                                     Notices.  Any notice required or
permitted to be given under this Agreement shall be sufficient if in writing and
either delivered in person or sent by first class certified or registered mail,
postage prepaid, if to the Company, at the Company’s principal place of
business, and if to Executive, at his home address most recently filed with the
Company, or to such other address or addresses as either party shall have
designated in writing to the other party hereto.

 

(m)                              Six Month Delay.  Notwithstanding anything
herein to the contrary, if the Executive is a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i) (or any successor thereto) on
his Termination Date, any payments hereunder that are triggered by termination
of employment and which are not exempt as separation pay under Treasury
Regulation Section 1.409A-1(b)(9) or as short-term deferral pay, shall not begin
to be paid until six months after his  Termination Date, and at that time, the
Executive will receive in one lump sum payment of all the payments that would
have otherwise been paid to the Executive during the first six months following
the Executive’s Termination Date.  The Company shall determine, consistent with
any guidance issued under Code Section 409A, the portion of payments that are
required to be delayed, if any.

 

(n)                                 409A Compliance.  The Executive and the
Company agree and confirm that this Employment Agreement is intended by both
parties to provide for compensation that is exempt from Code Section 409A as
separation pay (up to the Code Section 409A limit) or as a short-term deferral,
and to be compliant with Code Section 409A with respect to additional severance
compensation and bonus compensation. This Agreement shall be interpreted,
construed, and administered in accordance with this agreed intent, provided that
the Company does not promise or warrant any tax treatment of compensation
hereunder.  Executive is responsible for obtaining advice regarding all
questions to federal, state, or local income, estate, payroll, or other tax
consequences arising from participation herein.  This Agreement shall not be
amended or terminated in a manner that would accelerate or delay payment of
severance pay or bonus pay except as permitted under Treasury Regulations under
Code Section 409A.

 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
this 8th day of January, 2015.

 

 

TEXAS ROADHOUSE MANAGEMENT CORP.

 

 

 

By:

/s/ W. Kent Taylor

 

Printed Name:

W. Kent Taylor

 

Title:

Chairman, Chief Executive Officer

 

17

--------------------------------------------------------------------------------


 

 

G. PRICE COOPER, IV

 

 

 

/s/ G. Price Cooper, IV

 

18

--------------------------------------------------------------------------------
